Citation Nr: 1209014	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-32 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches on a schedular basis.

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge on January 10, 2012.  However, he did not report to the hearing.  As the record does not contain further explanation as to why the Veteran did not report to the hearing, or any additional requests for an appeals hearing, the Board deems the Veteran's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2011). 

Also, in his August 2008 substantive appeal, the Veteran asserted that he had begun to have seizures and sleep problems due to his migraine headaches.  The issues of entitlement to service connection for a seizure disorder, to include as secondary to migraine headaches, and entitlement to a sleep disorder, to include as secondary to migraine headaches, have thus been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial rating in excess of 30 percent for migraine headaches on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the September 11, 2006, date of service connection, the Veteran's migraine headaches have more closely approximated migraines with characteristic prostrating attacks occurring on an average once a month over the last several months than migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for migraine headaches on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.21, 4.71a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The Veteran was provided notice in connection with his service connection claim in a June 2006 letter; however, the RO's grant of service connection for migraine headaches represented a substantiation of his claim, and thus the filing of a notice of disagreement with the rating of the disability did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the June 2006 letter.  Dingess/Hartman, 19 Vet. App. at 478.

The Veteran's service treatment records, pertinent VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided a VA examination in March 2009.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The examination was adequate because it provided sufficient information to decide the appeal and was based on a review of the relevant medical records, which have been associated with the claims file, by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).   

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Migraine headaches are rated under Diagnostic Code (DC) 8100.  DC 8100 provides for the following ratings for a migraine: with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, 50 percent; with characteristic prostrating attacks occurring on an average once a month over the last several months, 30 percent; with characteristic prostrating attacks averaging one in two months over the last several months, 10 percent; and with less frequent attacks, 0 percent.  See 38 C.F.R. § 4.124a, DC 8100.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A private treatment record dated in July 2006 reflects that the Veteran reported that his headaches had been better since increasing Topamax to 200 milligrams (mg) and taking 50 mg of butterbur, but stated that he still took hydrocodone because his abortive agents did not always work and he needed some help dulling his headaches.  The diagnosis was migraine headaches, slowly improving. 

In a June 2007 statement, the Veteran asserted that his previous employer terminated his employment because of his absences due to migraines, but that his employer would not submit a written statement verifying this because the employer did not wish to be sued for discrimination.  

A November 2007 VA treatment record reflects the opinion of a VA physician's assistant that it was disconcerting that a pharmacy note showed that the Veteran was not refilling his Zomig, but rather pursuing a course of Vicodin refills, which gave concern for possible drug-seeking behavior or alternative self-medication issues, as true migraineurs were extremely compliant with any effective migraine intervention, especially triptans, and opioids were not indicted in any migraine or headache protocol, especially for prophylaxis.  

A February 2008 VA treatment record reflects that the Veteran was given 100 mg of Topamax to use twice a day for his migraine headaches.  An April 2008 VA treatment record indicates that Veteran presented with a worsening of his migraines, and reported that he had taken his medication with no improvement.  The Veteran reported that the onset of his pain had been acute and in the past 24 hours, but had not been present in the last month.  The Veteran further reported that he had the onset of a headache that morning during a magnetic resonance imaging (MRI), that such headaches were similar to previous migraines with associated nausea and visual halos, and that he had taken Zomig without relief.  The assessment was one migraine headache, and it was noted that the Veteran had been given toradol/phenergan intravenously in the emergency room, and that this treatment had caused his headache to diminish from 8/10 to 2/10.  

A July 2008 VA treatment record reflects that the Veteran reported still having headaches since his last visit, and that wished to get hydrocodone.  

In his August 2008 substantive appeal, the Veteran reiterated that his previous employer had told him that he had been terminated because of his absences due to his headaches.  He further stated that, in his current employment, he missed at least one to two days a week of work due to his headaches.

The report of a March 2009 VA examination reflects that the Veteran was currently prescribed Zomig, Excedrin, and Topamax, with good results.  The Veteran reported that he was currently an office manager for a fire protection company.  He also stated that he had headaches on a weekly basis, which could last from 24-72 hours, and sometimes up to four days, and that he would usually take Zomig, Excedrin, and prednisone, and, if it did not get better, he would go to the hospital.  The examiner noted that, looking through the Veteran's medical record, there had been no hospitalizations for migraine headaches since the Veteran had been receiving VA treatment.  It was noted that the Veteran had had a brain MRI in August 2008, which was read as a normal examination with no abnormal signal or diffusion restriction.  The diagnosis was "[m]igraines, by history."  The examiner stated that he did not find evidence in the record that the Veteran's headache condition had worsened, and that he had been seen recently because of seizure-type activity that was not related to his headaches.  

A June 2009 VA treatment record reflects that the Veteran had a history of migraines.  It was noted that the Veteran used narcotics for migraines, which the examining physician did not feel was an appropriate treatment of migraines.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for an initial rating in excess of 30 percent for migraine headaches must be denied.  Since the September 11, 2006, effective date of service connection for migraine headaches, the Veteran's disability had not approximated the criteria for a higher rating than 30 percent under DC 8100 or any other diagnostic code.

The record reflects that the Veteran has had continuing treatment of his diagnosed migraine condition since the September 11, 2006, effective date of service connection.  However, it does not reflect disability approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Veteran, during his March 2009 VA examination, stated subjectively that he had headaches on a weekly basis, which could last for 24-72 hours, and sometimes up to four days, and that he would usually take Zomig, Excedrin, and prednisone, and, if it did not get better, he would go to the hospital.  However, to the extent that the Veteran was asserting that he had very frequent, completely prostrating and prolonged attacks, such attacks, including any lasting 24-72 hours on a weekly basis, are not reflected anywhere else in the record.  Furthermore, the only indication of hospitalization or emergency treatment for a headache attack is the April 2008 VA treatment record reflecting that the Veteran presented in the emergency room with an acute onset of pain in the past 24 hours, which he reported not having had in the last month, and which had occurred that morning while obtaining an MRI; this headache attack was assessed as one migraine headache and was treated, and it was noted that his headache pain diminished subsequently.  In this regard, the March 2009 VA examiner noted that, looking through the Veteran's medical record, there had been no hospitalizations for migraine headaches since the Veteran had been receiving VA treatment.  The March 2009 VA examiner also noted that an MRI of the brain in August 2008 was read as a normal examination with no abnormal signal or diffusion restriction, and that there was no evidence in the record that the Veteran's headache condition had worsened, despite the fact that he had been seen recently because of seizure-type activity unrelated to his headaches.  In short, the record, including the pertinent medical evidence, does not reflect a level of disability approximating very frequent completely prostrating and prolonged migraine attacks.

Furthermore, while the Veteran's disability rating of 30 percent reflects impairment in earning capacity due to his migraine headaches, the record does not reflect that such headaches have resulted in severe economic inadaptability.  The Veteran has asserted that he was terminated from a job due to his migraine headaches, and that he missed at least one to two days a week of work due to his headaches at his current job.  However, even accepting such statements as credible, the record reflects that the Veteran has essentially been able to maintain full-time, gainful employment, even though his headaches may have interfered with his job performance; the evidence, both lay and medical, does not suggest that the Veteran's headaches have been productive of "severe economic inadaptability" at any time since the effective date of service connection for migraine headaches.

The Board notes that the Veteran has reported that his headaches occur with a greater frequency than once a month.  However, as explained above, the evidence does not reflect prostrating attacks occurring frequently; there is no medical or objective lay evidence of any sort, other than the Veteran's own subjective statements, that prostrating headaches have occurred more often than once a month on average, and the objective evidence suggests that such prostrating attacks have not occurred with greater frequency than once a month.  Given the evidence of record, even if the Veteran experiences headaches that are not completely prostrating more frequently than once a month, the Board finds that his service-connected migraine headaches more closely approximate the level of disability of migraines characteristic prostrating attacks occurring on an average once a month over the last several months than migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, the Board finds that, since the September 11, 2006, date of service connection, the Veteran's migraine headaches have more closely approximated the criteria for a 30 percent rating than those for a 50 percent rating under DC 8100.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating, as the disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

Finally, the Board recognizes the Veteran's assertions that he has suffered seizures and sleep problems due to his migraine headaches.  However, as noted in the introduction, the issues of service connection for a seizure disorder and a sleep disorder, to include as secondary to migraine headaches, have been referred to the AOJ for consideration in the first instance.  Thus, the Board will not address such asserted symptomatology involving seizures or sleep problems in this decision.

Accordingly, the Board finds that there is no basis for staged rating of the Veteran's migraine headaches pursuant to Fenderson, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to an initial rating in excess of 30 percent for migraine headaches on a schedular basis is denied.


REMAND

While the Board determines that the Veteran has not met the criteria for an initial schedular rating in excess of 30 percent for migraine headaches, the Veteran has repeatedly asserted that he was terminated from previous employment as the result of his absences due to migraine headaches.  He further asserted in his August 2008 substantive appeal that, in his current employment, he missed at least one to two days a week of work due to his headaches.  

In exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Where the rating schedule is found to be inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  See Id. at 116.

In this case, while the Board has determined that the Veteran's migraine headaches do not approximate a level of disability of migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, the Veteran has asserted some symptomatology, including headaches occurring on average much more frequently than once a month, such that his headaches might be productive of disability not fully contemplated in the criteria for a 30 percent rating under 38 C.F.R. § 4.124a, DC 8100.  He has further indicated that his headache disability might be productive of marked interference with employment.  However, there are no records other than the Veteran's written statements relating to his employment or the effect of his headaches and their frequency on such employment.  Thus, the issue of entitlement to an initial rating in excess of 30 percent for migraine headaches on an extraschedular basis must be remanded for the case to be referred to the Director of the Compensation and Pension Service for such extraschedular consideration, which should include consideration of a full statement as to the Veteran's service-connected disability, employment history, and all other factors having a bearing on the issue.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the Director of the Compensation and Pension Service for consideration of whether an initial rating in excess of 30 percent on an extraschedular basis is warranted.  Include a full statement as to the Veteran's service-connected disability, employment history, and all other factors having a bearing on the issue.  See 38 C.F.R. § 3.321(b)(1) (2011).  

2.  After completing this, and any other development deemed necessary, readjudicate the issue of entitlement to an initial rating in excess of 30 percent for migraine headaches on an extraschedular basis.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


